DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s arguments, filed 12/16/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 12/16/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1-3.
Claims 1-3 filed 12/17/2021 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 has been considered by the examiner.

Claim Objections – Withdrawn
Response to Arguments
	Applicant’s arguments, see pages 4-5, filed 12/17/2021, with respect to the claim objections have been fully considered and are persuasive. The applicant has amended claims 1-3 to address the objections. The objections of claims 103 have been withdrawn. 

Claim Rejections - 35 USC § 101 – Modified
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claims 1-3 are each a process claim (Yes at Step 1) and are directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claims recite: 
In Claim 1: “calculating a slope between the latest SEM value and the immediately prior SEM value”
In Claim 1: “comparing the slope to a threshold value”
In Claim 1: “determining that there is tissue damage if the slope exceeds the threshold value”
In Claim 2: “calculating a delta value for the plurality of SEM values for each time”
In Claim 2: “calculating a slope between the latest delta value and the immediately prior delta value”
In Claim 2: “comparing the slope to a threshold value”
In Claim 2: “determining that there is tissue damage if the slope exceeds the threshold value”
In Claim 3: “calculating a SEM delta value for each incremental time”
In Claim 3: “fitting a curve to a predetermined number of the most-recent SEM delta values”
In Claim 3: “calculating a curvature of the fitted curve”
In Claim 3: “comparing the curvature to a threshold value”
In Claim 3: “determining that there is tissue damage if the curvature exceeds the threshold value”
which are directed to a judicial exception Abstract Ideas for encompassing mental processes and mathematical relationships. The human mind is reasonably abled to take two data points and determine a slope between the two by calculating the difference between the two the values using an arbitrary time period of one unit (item I). The human mind can likewise perform the simple mathematical step of comparing a calculated slope to a threshold value (item II) and making a determination based on a comparison of a value to a threshold (item III). The human mind is reasonably abled to take two data points and determine a difference between the two (item IV) and then to calculate a slope between the two deltas by calculating the difference between them using an arbitrary time period of one unit (item V). The human mind can likewise perform the simple mathematical step of comparing a calculated slope to a threshold value (Item VI) and making a determination based on a comparison of a value to a threshold (item VII). The human mind is reasonably abled to take two data points and determine a difference between the two (item VIII). The human mind can also perform the steps of fitting a curve to a predetermined number of values with the aid of a pencil and paper (item IX) and to determine a simple curvature of the fitted curve (item X). The human mind can likewise perform the simple mathematical step of comparing a calculated value to a threshold value (item XI) and making a determination based on a comparison of a value to a threshold (item XII).
	Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claims do recite additional elements not directed to the judicial exception. The limitations being:
In Claim 1: “measuring a plurality of sub-epidermal moisture (SEM) values at a single location at incremental times using a SEM scanner”
In Claims 1-3: “wherein the SEM scanner comprises a sensor configured to measure bioimpedance and a processor”
In Claims 1-2: “displaying a notification on the SEM scanner when the slope exceeds the threshold value, wherein the tissue damage is detected 5 or more days before the tissue damage is visible on the patient's skin”
In Claim 2: “measuring a plurality sub-epidermal moisture (SEM) values at a plurality of locations at incremental times using a SEM scanner”
In Claim 3: “measuring a plurality of sub-epidermal moisture (SEM) values at a single location at each of a plurality of incremental times using a SEM scanner”
In Claim 3: “displaying a notification on the SEM scanner when the curvature exceeds the threshold value, wherein the tissue damage is detected 1-4 days before the tissue damage is visible on the patient's skin”
In Claims 1-3: the process is used to perform the steps described above in regards to the Step 2A Prong One
The claimed steps of data gathering with a scanner and displaying the determination on the scanner does not implement the judicial exception with a machine that is integral to the claim or any other apparatus nor does the claim recite a particular treatment after damage is detected (No at Step 2A Prong Two). Several factors are relevant when determining if the judicial exception is integrated with a particular machine (See generally MPEP 2106.05(b)). One factor being the generality of the elements of the machine. Currently the claim merely recites a “SEM scanner” comprising the generic computer component of a “processor” along with a sensor configured to measure bioimpedance. Another factor being whether the machine implements the steps of the method (as claimed, the judicial exception is being merely applied to a generic computer component). Another factor is that the machine must impose meaningful limits on the outside of just mere data gathering and the judicial exception (as 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed step of measuring a the sub-epidermal moisture (SEM) values refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art as shown by Bates-Jensen (“Subepidermal moisture differentiates erythema and stage I pressure ulcers in nursing home residents” Methods: SEM measures). As described in the specification of the instant application as filed 12/08/2018 in [0018], “SEM values may be measured by any similar or equivalent devices or techniques that would be apparent to one of skill in the art.” As such, the data is gathered by well-known, routine, and conventional sensors apparent to one of skill in the art. The determination of the mental process is merely displayed on the device is directed to the insignificant extra-solution activity of data displaying. It is also well-understood, routine, and conventional that the tissue damage is detected up to 5 or more days before it is visible on the skin as Bates-Jensen teaches that SEM can predict damage three to ten days prior to visible skin breakdown (“Sub-epidermal moisture is associated with early pressure ulcer damage in nursing home residents with dark skin tones: Pilot findings” Discussion). 

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
The applicant first argues that the “amended claims are not directed to a judicial exception at least because each of the amended claims 1-3, as a whole, is not directed to the judicial exception regarding abstract ideas” and “that amended claims 1-3 are directed to methods of detecting tissue 
The applicant next argues that “even if the Examiner were correct that the particular steps identified by the Examiner constitute an abstract idea, the method requires the subsequent step of a notification on the SEM scanner when the slope exceeds the threshold value” and that “the method is not directed to the alleged abstract idea because the claim further applies that idea to an SEM scanner that displays a notification and flags the tissue as damaged when the slope exceeds a threshold.” The examiner respectfully disagrees. Merely displaying the output of a mental process is not a practical application not is it significantly more than the judicial exception. In MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-10.2019]: An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions where fraudulent activities were determined as the result of a mental process.
The applicant further argues that “when considered as a whole including the various steps, the claims do not merely recite an abstract idea, for at least the reason that the claims do not merely recite a mathematical concept, certain methods of organizing human activity, or mental processes.” The examiner disagrees and directs the applicant to the rationale provided above in the rejection. 
The applicant then argues that “the recited method steps are integrated into a practical application (Prong Two), using a machine or apparatus that is integral to the claim." The examiner respectfully disagrees. As described above in the rejection, the claims fail to recite any special sensor and instead recite a sensing device that would be well known to anyone of skill in the art. A generally 
Next, the applicant argues that “each of amended claims 1-3 as a whole provides at least an improvement in notifying caregivers about damaged tissue before it is visible on the patient's skin. In particular, the tissue damage is detected by the claimed methods 5 or more days before the tissue damage is visible on the patient's skin. The collected measurements may then be used to notify caregivers to implement further intervention as required. This provides a specific improvement over prior systems relying solely on visual skin assessments (VSA). As a result, the claimed application of the subject matter results in earlier detection of pressure ulcer risk. The claim as a whole integrates whatever alleged abstract idea into a practical application.” The examiner disagrees as Bates-Jensen teaches that SEM can predict damage three to ten days prior to visible skin breakdown.
Finally, the applicant argues that the Examiner “has not shown that any additional elements are conventional or otherwise no more than what is well-understood, routine, conventional activity in the field and as such, the Examiner has not shown that amended claims 1-3 do not qualify as eligible subject matter under 35 USC § 101.” The examiner points above to the rejections where the citation of Bates-Jensen has been used to indicate well-known, routine, and conventional elements. Furthermore, the examiner points to the specification of the instant application where it is stated that the sensor may be a bipolar sensor, a single coaxial sensor or may be measured by any similar or equivalent devices or techniques that would be apparent to one of skill in the art in [0018].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791